
	
		I
		111th CONGRESS
		1st Session
		H. R. 4381
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Ms. Zoe Lofgren of
			 California (for herself and Mr. George
			 Miller of California) introduced the following bill; which was
			 referred to the Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the H–2B program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 H–2B Program Reform Act of
			 2009.
		2.Protecting United
			 States and H–2B Workers
			(a)In
			 generalSection 212(o) of the Immigration and Nationality Act (8
			 U.S.C. 1182(o)) is amended to read as follows:
				
					(o)Requirements for
				admission of H–2B workers
						(1)Certification of
				alienAny alien who seeks to enter the United States for the
				purpose of performing temporary labor or services under section
				101(a)(15)(H)(ii)(b) is inadmissible unless the Secretary of Labor has
				determined and certified to the Secretary of State and the Secretary of
				Homeland Security that—
							(A)there are not
				sufficient United States workers who are able, willing, qualified, and who will
				be available at the time and place needed, to perform such temporary labor or
				services; and
							(B)the employment of
				the alien in such labor or services will not adversely affect the wages and
				working conditions of workers in the United States similarly employed.
							(2)Registration of
				H–2B employer
							(A)Registered H–2B
				employersExcept as provided in paragraph (5), any employer who
				seeks to employ an H–2B nonimmigrant in an occupational classification must
				file with the Secretary of Labor an application for registration stating the
				following:
								(i)A
				specification of the number of H–2B nonimmigrants sought to be employed, the
				occupational classifications and locations in which such H–2B nonimmigrants
				will be employed, and the anticipated period of employment (including the
				expected beginning and termination dates).
								(ii)Evidence
				that—
									(I)the employer needs
				such workers to address temporary, predictable, and recurring needs for labor
				or services directly resulting from climatic, environmental, or other natural
				conditions related to certain seasons of the year; and
									(II)labor,
				geographic, or other conditions substantially prevent the employer from meeting
				such needs for labor or services with workers in the United States.
									(iii)Each instance in which the employer has
				been found, within the last 3 years, to have violated any foreign worker
				program or any Federal, State, or local employment-related law or
				regulation.
								(B)Exclusion of
				certain employers
								(i)Labor
				contracting entitiesAn employer may not be registered under this
				paragraph if the employer—
									(I)contracts labor or
				services on a temporary basis to one or more entities, which are not
				affiliates, branches, or subsidiaries of the employer; and
									(II)will not exercise
				supervision or control in the performance of the labor or services to be
				performed by the H–2B nonimmigrant (other than the hiring, paying, or firing of
				workers).
									(ii)Construction
				EntitiesAt the beginning of
				each registration period described in subparagraph (C)(i), the Secretary of
				Labor shall issue a certification of the average national unemployment rate for
				wage and salary workers in the experienced labor force in the construction
				occupations for the preceding 12 months. An employer may not be registered
				under this paragraph to employ H–2B nonimmigrants in any construction
				occupation unless the unemployment rate in such certification is less than 6
				percent. Any registration issued pursuant to this clause shall be revoked if
				the unemployment rate in a subsequent certification is greater than 7
				percent.
								(C)Adjudication by
				Secretary of Labor
								(i)Registration
				PeriodThe Secretary of Labor shall establish a registration
				period, of at least 90 days, during which employers may submit applications for
				registration under subparagraph (A). The Secretary shall adjudicate such
				applications not later than 30 days after the end of the registration period.
								(ii)AdjudicationFor
				each registered employer, the Secretary of Labor shall set the number of H–2B
				nonimmigrant positions that such employer is approved to use. Registration
				under this paragraph shall not expire until the end of the third fiscal year
				beginning after the date of registration.
								(iii)Fees
									(I)Application for
				registrationIn addition to any other fees authorized by law, the
				Secretary of Labor shall impose a $100 fee, to be deposited in the Treasury in
				accordance with section 286(w), on an employer that submits an application for
				registration.
									(II)Worker
				positions requestedThe Secretary shall also impose a fee, to be
				deposited in the Treasury in accordance with section 286(v), on an employer for
				each H–2B worker position requested in such application. The additional fee
				shall be $100 for each H–2B worker position requested.
									(3)Labor
				Certification ApplicationExcept as provided in paragraph (5),
				any employer who seeks to employ an H–2B nonimmigrant in an occupational
				classification must be registered under paragraph (2) and must file with the
				Secretary of Labor, not later than 60 days before the first date that such
				employer requires the labor or services of the H–2B nonimmigrant, an
				application containing the following assurances:
							(A)A specification of
				the number of H–2B nonimmigrant positions requested, the occupational
				classifications and locations in which such workers will be employed, the wage
				rate and conditions under which they will be employed, and the expected start
				and end dates of employment.
							(B)The
				employer—
								(i)if the job
				opportunity is covered by a collective bargaining agreement, is offering and
				will offer during the period of authorized employment to H–2B nonimmigrants
				wages as set forth in the collective bargaining agreement;
								(ii)if the job
				opportunity is not covered by a collective bargaining agreement, is offering
				and will offer during the period of authorized employment to H–2B nonimmigrants
				wages that are at least—
									(I)the actual wage
				level paid by the employer to all other individuals with similar experience and
				qualifications for the specific employment in question; or
									(II)the wage level
				for the occupational classification in the area of employment;
									whichever is greater, based on the best
				information available as of the time of filing the application; and(iii)will provide
				working conditions for such nonimmigrants that will not adversely affect the
				working conditions of workers similarly employed.
								(C)There is not a
				strike or lockout in the course of a labor dispute in the occupational
				classification at the place of employment.
							(D)The employer did
				not displace and will not displace a United States worker employed by the
				employer within the period beginning 90 days before the start date and ending
				on the end date for which the employer requests the services of an H–2B
				nonimmigrant on an application for labor certification under this
				subsection.
							(E)The employer
				has—
								(i)taken, and will
				continue to take, good faith steps to recruit United States workers in the
				United States, using the procedures described in paragraph (4) and offering
				compensation, benefits and working conditions that are at least as great as
				that required to be offered to H–2B nonimmigrants under subparagraph (B), for
				the job for which the nonimmigrant or nonimmigrants is or are sought;
				and
								(ii)offered the job
				to any United States worker who applies and is qualified for the job for which
				the nonimmigrant or nonimmigrants is or are sought.
								(F)If the job
				opportunity is not covered by the State workers’ compensation law, the employer
				will provide, at no cost to its workers, insurance covering injury and disease
				arising out of, and in the course of, the worker’s employment which will
				provide benefits at least equal to those provided under the State’s workers’
				compensation law for comparable employment.
							(G)The employer will comply with all Federal,
				State, and local employment-related laws and regulations.
							(H)The
				employer—
								(i)will offer an H–2B
				nonimmigrant the same benefits and working conditions provided to United States
				workers similarly employed in the same occupational classification at the same
				place of employment; and
								(ii)has not made an
				offer to a United States worker or H–2B nonimmigrant that imposed restrictions
				or obligations that are greater than those that will be imposed on any other
				person offered employment for the same job.
								(I)The stated
				requirements applicable to the job represent the actual minimum requirements
				for such job, and the H–2B employer will not hire an H–2B nonimmigrant to
				perform the job who does not meet these requirements.
							(J)The employer has provided or shall provide
				to an H–2B nonimmigrant, not later than on the day work commences, a copy of
				the job offer containing the assurances listed in this paragraph. If the
				employer has used or is using a foreign labor contractor, the employer has
				provided or shall provide a copy of the job offer to such contractor by the
				time of recruitment.
							Each application filed under this
				paragraph shall be accompanied by a copy of the job offer describing the wages
				and other terms and conditions of employment of the H–2B nonimmigrant. Nothing
				in subparagraph (E) or (I) shall be construed to prohibit an employer from
				using legitimate selection criteria relevant to the job that are normal or
				customary to the type of job involved, so long as such criteria are not applied
				in a discriminatory manner.(4)Recruitment of
				United States WorkersNot later than 14 days before filing the
				application under paragraph (3), and except as provided in paragraph (5)(B),
				any employer who seeks to employ an H–2B nonimmigrant shall take the following
				steps to recruit United States workers for which the alien is sought:
							(A)The employer shall
				submit a copy of the job offer, including a description of wages and other
				terms and conditions of employment, to the State workforce agency that serves
				the area of employment in the State in which the employer is located. The State
				workforce agency shall provide the employer with an acknowledgment of receipt
				of such documentation in accordance with this paragraph.
							(B)The employer shall
				authorize the State workforce agency to post the job opportunity on the
				Internet, with State and local job banks, with other State workforce agencies,
				and with unemployment agencies and other labor referral and recruitment sources
				pertinent to such job opportunity.
							(C)The employer shall authorize the State
				workforce agency to provide notification of the job opportunity to—
								(i)the central office
				of the State Federation of Labor in the State in which the job is located;
				and
								(ii)the office of the
				local union which represents the employees in the same or substantially
				equivalent job classification, if applicable.
								(D)The employer
				shall—
								(i)provide notice of
				the job opportunity to the bargaining representative (if any) of the employer’s
				employees in the occupational classification and area for which the employer is
				seeking a worker, or
								(ii)if there is no
				such bargaining representative, post the availability of the job opportunity
				for which the employer is seeking a worker in conspicuous locations at the
				place or places of employment or in some other manner that provides reasonable
				notification to all employees in the occupational classification and in the
				same area of intended employment for which H–2B nonimmigrants are
				sought.
								(E)The employer shall advertise the
				availability of the job opportunity for which the employer is seeking a worker
				in one or more publications in the labor market that is likely to be patronized
				by potential applicants (as determined by the State workforce agency). Such
				advertisement, at a minimum, shall—
								(i)describe the job
				opportunity and term of employment;
								(ii)state the wage
				rate to be offered;
								(iii)summarize the
				employer’s minimum job requirements;
								(iv)offer training if
				the job opportunity is the type for which employers normally provide training;
				and
								(v)be
				posted for 3 consecutive days, one of which must be a Sunday, during the first
				half of the 21-day recruitment period.
								(F)If the job
				involved in the application requires a particular skill or an advanced degree,
				and a professional or trade journal normally would be used to advertise the job
				opportunity, the local job service may require the employer to place an
				advertisement in the journal most likely to bring responses from able, willing,
				and qualified United States workers.
							(G)In no event shall
				the employer advertise such job opportunity to United States workers using
				wages or other terms and conditions of employment which are less favorable for
				United States workers than those to be offered to an H–2B nonimmigrant of
				similar qualifications.
							(5)Exception to
				Registration Requirement
							(A)In
				generalAn employer that
				seeks to employ an H–2B nonimmigrant but is not registered under paragraph (2)
				may file an application under paragraph (3) to employ H–2B nonimmigrants if the
				employer demonstrates to the Secretary of Labor that:
								(i)the failure to hire such workers to address
				a temporary need for labor or services would directly result in the loss of
				jobs for United States workers and would deprive the impacted community of a
				substantial economic benefit (as certified by a State or regional economic
				development authority, including consultation with any relevant union);
				and
								(ii)labor, geographic, or other conditions
				substantially prevent the employer from meeting such need for labor or services
				with workers in the United States.
								(B)Hiring hall
				applicationsAny employer who
				seeks to hire an H–2B nonimmigrant under subparagraph (A) may file an
				application with the Secretary of Labor in accordance with this subparagraph
				instead of complying with paragraphs (3) and (4) if—
								(i)the employer has
				signed a labor agreement with a labor organization (as defined in section 2(5)
				of the Labor-Management Relations Act (29 U.S.C. 152(5))) under which the labor
				organization is responsible for referring applicants for employment to the
				employer under a procedure commonly known as a hiring hall or
				referral hall;
								(ii)the application
				is accompanied by a written statement prepared by the labor organization
				attesting that—
									(I)the labor organization operates a hiring
				hall that, pursuant to contractual agreement and actual practice, is a source
				of employees in the same or substantially equivalent occupational
				classification in which the employer seeks to employ an H–2B
				nonimmigrant;
									(II)the labor organization does not have a
				sufficient number of qualified applicants available for referral in the same or
				substantially equivalent occupational classification in which the employer
				seeks to employ an H–2B nonimmigrant;
									(III)the labor organization has advertised the
				availability of the job opportunity for which the employer is seeking to employ
				an H–2B nonimmigrant in one or more publications in the labor market that is
				likely to be patronized by potential applicants;
									(IV)the employer is contractually obligated to
				pay all employees, in the same or substantially equivalent occupational
				classification in which the employer seeks to employ an H–2B nonimmigrant,
				wages and benefits set forth in a labor agreement with the labor organization,
				which equals or exceeds the higher of the actual or predominant wage rate the
				employer would be obligated to pay; and
									(V)the H–2B nonimmigrants whom the employer
				seeks to employ will be paid not less than the same wages and benefits and be
				subject to the same terms and conditions of employment set forth in the
				employer’s labor agreement with the labor organization.
									(6)Certification by
				Secretary of Labor
							(A)Adjudication
				DeadlineThe Secretary of Labor shall adjudicate an application
				described in paragraph (3) or (5)(B) not later than 30 days after the date on
				which the application is filed.
							(B)Notice of
				DeficienciesThe employer
				shall be notified in writing within seven days of the date of filing if the
				application does not meet the standards for approval. Such notice shall include
				a description of the deficiency, and the Secretary shall provide an opportunity
				for the prompt resubmission of a modified application.
							(C)FeesIn
				addition to any other fees authorized by law, the Secretary of Labor shall
				impose a fee, to be deposited in the Treasury in accordance with section
				286(w), on an employer that submits an application described in paragraph (3)
				or (5)(B) on or after the date that is 30 days after the date of the enactment
				of the H–2B Program Reform Act of 2009. The fee shall be set at a level the
				Secretary of Labor determines will ensure recovery of the full costs of
				carrying out labor certification activities under this subsection and will
				recover any additional costs associated with the administration of the fees
				collected.
							(7)Assignment of
				H–2B positions by Secretary of Homeland Security
							(A)In
				generalUpon the approval of
				an application described in paragraph (6)(A), an employer may petition the
				Secretary of Homeland Security for H–2B nonimmigrant positions up to the number
				approved by the Secretary of Labor.
							(B)Numerical
				limitsThe total number of aliens who may be issued visas or
				otherwise provided nonimmigrant status during any fiscal year under section
				101(a)(15)(H)(ii)(b) may not exceed 66,000, except that 1,000 of such number
				shall be reserved for employers filing applications pursuant to paragraph
				(5).
							(C)Fair
				distribution systemThe Secretary of Homeland Security shall
				apportion H–2B nonimmigrant positions for initial use in each quarter of the
				fiscal year in proportion to the demand in each quarter (as determined by the
				expected start dates for the employment of H–2B nonimmigrants by employers
				registered under paragraph (2)).
							(8)Limitations on
				employment
							(A)Duration of
				EmploymentCertification of an H–2B nonimmigrant for employment
				with an employer in the United States shall be limited to a maximum of 10
				months. The Secretary of State and Secretary of Homeland Security shall allow
				admission of the H–2B nonimmigrant into the United States for additional
				periods, of no more than 20 days in the aggregate, to allow for travel to and
				from the worksite.
							(B)Transfer of H–2B
				Nonimmigrants Between Employers
								(i)In
				GeneralAn H–2B nonimmigrant may not accept employment from any
				employer in the United States other than an employer with an approved H–2B
				petition filed on behalf of such nonimmigrant. An employer may not—
									(I)trade, transfer,
				or otherwise provide an H–2B nonimmigrant to any other employer for employment
				in the United States; or
									(II)assess any fee to an H–2B nonimmigrant with
				respect to such trade, transfer, or provision.
									(ii)ConstructionNothing
				in this paragraph prohibits an H–2B nonimmigrant in the United States from
				accepting new employment with a new employer upon approval of a petition filed
				by such employer on the H–2B nonimmigrant’s behalf.
								(C)Availability of
				United States WorkerAn
				employer shall be required to offer employment to any able and qualified United
				States worker if such worker applies for employment in a job to be filled by an
				H–2B nonimmigrant at least 14 days before commencement of the H–2B
				nonimmigrant’s employment.
							(9)Compliance and
				Statistics
							(A)Public
				examinationThe Secretary of
				Labor shall make available for public examination, including by posting over
				the Internet, the following:
								(i)within 60 days of the close of the
				registration period under paragraph (2), a list of all employers registered
				under such paragraph;
								(ii)upon the filing
				of an application by an employer under paragraph (3), a copy of such
				application, except that the Secretary shall redact any proprietary information
				from such application; and
								(iii)a list (by
				employer, location and occupational classification), compiled on a current
				basis, of the applications filed under this subsection. Such list shall include
				the wage rate, number of aliens sought, period of intended employment, and
				dates of need.
								(B)Maintenance of
				documentationThe employer
				shall maintain for at least 3 years after the filing of the application or the
				employment relationship is terminated, whichever is later, documentation
				evidencing compliance with the conditions in paragraph (3) and recruitment
				efforts in paragraph (4).
							(10)Complaints and
				investigations
							(A)In
				generalThe Secretary of Labor shall establish a process for the
				receipt, investigation, and disposition of complaints (which may be filed by
				any aggrieved person or organization) respecting an employer’s compliance with
				this subsection. The Secretary, either pursuant to this complaint process or
				otherwise, may investigate employers as necessary to determine such compliance.
							(B)PenaltiesIf the Secretary of Labor finds, after
				notice and an opportunity for a hearing, a substantial failure to meet any of
				the conditions of the application described under paragraph (2) or (3), a
				misrepresentation of a material fact in such application, or a violation of
				subparagraph (C)—
								(i)the Secretary of Labor may, in addition to
				any other remedy authorized by law, impose such administrative remedies
				(including civil monetary penalties in an amount not to exceed $10,000 per
				violation) as the Secretary of Labor determines to be appropriate; and
								(ii)the Secretary of Labor may not approve
				applications filed with respect to that employer under this subsection during a
				period of at least 1 year but not more than 5 years for aliens to be employed
				by the employer.
								(C)Back
				wagesIf the Secretary of
				Labor finds, after notice and an opportunity for a hearing, that recovery of
				back wages, travel costs, or other fees or costs is necessary to address a
				violation of this subsection or any other law, the Secretary of Labor may
				administratively recover such back wages, fees or costs on behalf of the
				worker.
							(D)Discrimination
				or retaliation prohibitedIt is a violation of this subparagraph
				for an employer who has filed an application under this subsection to
				intimidate, threaten, restrain, coerce, discharge, or in any other manner
				discriminate or retaliate against an employee (including a former employee or
				an applicant for employment) because the employee—
								(i)has disclosed
				information to the employer, or to any other person, that the employee
				reasonably believes evidences a violation of this subsection, or any rule or
				regulation pertaining to this subsection; or
								(ii)seeks legal
				assistance or counsel related to any such violation, or cooperates, or seeks to
				cooperate, in an investigation or other proceeding concerning the employer’s
				compliance with the requirements of this subsection, or any rule or regulation
				pertaining to this subsection.
								(E)Authority to
				ensure complianceThe
				Secretary of Labor is authorized to take other such actions, including issuing
				subpoenas and seeking appropriate injunctive relief and specific performance of
				contractual obligations, as may be necessary to assure employer compliance with
				the terms and conditions of employment under this subsection. The rights and
				remedies provided to workers by this Act are in addition to, and not in lieu
				of, any other contractual or statutory rights and remedies of such workers, and
				are not intended to alter or affect such rights and remedies.
							(11)Other
				Protections
							(A)Program
				ViolatorsAn employer may not
				be registered under this section if, within the last 3 years, the Secretary has
				found a substantial failure by the employer to comply with any foreign worker
				program or the employer has been found to have willfully, recklessly or
				repeatedly violated any Federal, State, or local employment-related law or
				regulation, where the result of such violation was the payment of a fine,
				backpay damages, or any other type of penalty in the amount of $5,000 or
				more.
							(B)Established
				wagesIf an employer seeks to
				appeal a decision of the Secretary of Labor concerning the wages required to be
				paid under this section, United States workers and their representatives shall
				be given reasonable opportunity to submit contrary evidence.
							(C)Access to Legal
				Services CorporationNotwithstanding any other provision of law,
				the Legal Services Corporation and recipients of its funding may provide legal
				services on behalf of an alien admitted or provided status as a nonimmigrant
				described in section 101(a)(15)(H)(ii)(B), except that this subparagraph shall
				not be construed to affect section 292.
							(D)Transportation
				costsThe employer shall pay
				the transportation costs, including reasonable subsistence costs during the
				period of travel, for the H–2B nonimmigrant from the place of recruitment to
				the place of employment and from the place of employment to such worker’s place
				of permanent residence or a subsequent worksite.
							(E)Cause of action
				for wage discrepanciesAn
				H–2B nonimmigrant who fails to receive compensation under the terms described
				in the job offer for work provided by the employer may commence a civil action
				to seek back wages in an appropriate district court of the United States, which
				shall have jurisdiction over such an action without regard to the amount in
				controversy or citizenship of the parties. In a civil action under this
				subparagraph, the court may award such nonimmigrant reasonable attorney’s fees,
				including litigation expenses, and costs.
							(12)DefinitionsFor
				purposes of this subsection:
							(A)Area of
				employmentThe term area of employment means the
				area within normal commuting distance of the worksite or physical location
				where the work of the H–2B nonimmigrant is or will be performed. If such
				worksite or location is within a Metropolitan Statistical Area, any place
				within such area shall be deemed to be within the area of employment.
							(B)DisplaceIn
				the case of an application with respect to one or more H–2B nonimmigrants by an
				employer, the employer is considered to displace a United States
				worker from a job if the employer lays off the worker from a job that is
				essentially the equivalent of the job for which the nonimmigrant or
				nonimmigrants is or are sought. A job shall not be considered to be essentially
				equivalent of another job unless it involves essentially the same
				responsibilities, was held by a United States worker with substantially
				equivalent qualifications and experience, and is located in the same area of
				employment as the other job.
							(C)Construction
				occupationThe term
				construction occupation means any occupation listed as a
				construction or extraction occupation in the Department of Labor’s Standard
				Occupational Classification, except that it shall not include any occupation
				listed in such classification as an extraction worker occupation.
							(D)Foreign worker
				programThe term foreign worker program means any
				program to employ nonimmigrants described in subparagraphs (H), (J), (L), (O),
				or (P) of section 101(a)(15).
							(E)H–2B
				nonimmigrantThe term H–2B nonimmigrant means an
				alien admitted or provided status as a nonimmigrant described in section
				101(a)(15)(H)(ii)(b).
							(F)Lays
				off
								(i)In
				generalThe term lays
				off, with respect to a worker—
									(I)means to cause the
				worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, or the expiration of a grant or contract (other than a
				temporary employment contract entered into in order to evade a condition
				described in paragraph (1)(E)); but
									(II)does not include
				any situation in which the worker is offered, as an alternative to such loss of
				employment, a similar employment opportunity with the same employer at
				equivalent or higher compensation and benefits than the position from which the
				employee was discharged, regardless of whether or not the employee accepts the
				offer.
									(ii)ConstructionNothing
				in this subparagraph is intended to limit an employee’s rights under a
				collective bargaining agreement or other employment contract.
								(G)Registered H–2B
				employerThe term registered H–2B employer means
				an employer that has been registered by the Secretary of Labor under paragraph
				(2) to employ an H–2B nonimmigrant.
							(H)State workforce
				agencyThe term State workforce agency means the
				agency designated or authorized under section 4 of the Wagner-Peyser Act (29
				U.S.C. 49 et seq.) to carry out the State responsibilities under that
				Act.
							(I)Substantial
				failureThe term substantial failure means the
				repeated, reckless or willful failure to comply with the requirements of this
				section that constitutes a significant deviation from the terms and conditions
				of this section.
							(J)United States
				workerThe term United States worker means an
				employee who—
								(i)is
				a citizen or national of the United States; or
								(ii)is an alien who
				is lawfully admitted for permanent residence, is admitted as a refugee under
				section 207, is granted asylum under section 208, or is an immigrant otherwise
				authorized, by this Act or by the Secretary of Homeland Security, to be
				employed.
								.
			(b)Conforming
			 Amendments
				(1)Section 101(a)(15)(H)(ii)(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) is amended by
			 striking unemployed.
				(2)Section 214(c) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended—
					(A)by striking
			 or 101(a)(15)(H)(ii)(b) from paragraph (5)(A); and
					(B)by striking
			 paragraphs (13) and (14).
					(3)Section 214(g) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)) is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 striking subparagraphs (A) and (B); and
						(ii)by
			 striking (beginning with fiscal year 1992)— and inserting
			 under section 101(a)(15)(H)(i)(b) may not exceed 65,000.; and
						(B)by striking
			 paragraph (10).
					3.Established wage
			 levelSection 212(p) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(p)) is amended by adding at the
			 end the following:
			
				(5)Notwithstanding the other provisions of
				this subsection, in computing the established wage level for an occupational
				classification in an area of employment for purposes of subsection
				(o)(3)(B)(ii)(II) of this section, the established wage level shall be
				determined in accordance as follows:
					(A)If the job opportunity is covered by
				a collective bargaining agreement between a union and the employer, the
				established wage level shall be the wage rate set forth in the collective
				bargaining agreement.
					(B)If the job opportunity is not covered by
				such an agreement and it is in an occupation that is listed in a wage
				determination in the area issued pursuant to a provision of subchapter IV of
				chapter 31 of title 40, United States Code, or the Service Contract Act of 1965
				(41 U.S.C. 351 et seq.), the established wage level shall be at the rate
				required under the statutory determination.
					(C)If the job opportunity is not covered
				by such an agreement and it is not in an occupation that is listed in a wage
				determination in the area issued pursuant to a provision of subchapter IV of
				chapter 31 of title 40, United States Code, or the Service Contract Act of 1965
				(41 U.S.C. 351 et seq.), the established wage level shall be the median of the
				wage data applicable to such occupation as published in the Bureau of Labor
				Statistics’ Occupational Employment Statistics survey.
					(D)If the job opportunity is not covered by
				such an agreement, it is not in an occupation that is listed in a wage
				determination in the area issued pursuant to a provision of subchapter IV of
				chapter 31 of title 40, United States Code, or the Service Contract Act of 1965
				(41 U.S.C. 351 et seq.), and the employer demonstrates to the satisfaction of
				the Secretary of Labor that the Bureau of Labor Statistics’ Occupational
				Employment Statistics survey does not sufficiently represent the job
				opportunity being petitioned, the Secretary may provide a wage determination
				based on the median wage level of wage data contained in a published wage
				survey, or wage data contained in a survey that has been conducted or funded by
				the employer, provided the Secretary finds that—
						(i)such survey meets generally accepted
				principles of survey methodology, including reliability and viability;
						(ii)the population surveyed in such
				survey is comprised of at least 51 percent United States workers; and
						(iii)such survey meets any other
				requirements set by the Secretary of Labor pursuant to
				regulation.
						.
		4.Establishment of
			 account and use of funds
			(a)In
			 generalSection 286 of the Immigration and Nationality Act (8
			 U.S.C. 1356) is amended by adding at the end the following:
				
					(w)Employment
				certification application fee account
						(1)Establishment of
				accountThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Employment Certification
				Fee Account. Notwithstanding any other provision of law, there shall be
				deposited as offsetting receipts into the account amounts from fees and civil
				penalties collected under section 212(o) (except for fees collected under
				paragraph (2)(C)(iii)(I) of such section).
						(2)Use of
				fees
							(A)Secretary of
				LaborTwo-thirds of the amounts deposited into the Employment
				Certification Fee Account shall remain available to the Secretary of Labor
				until expended for the costs of Federal and State administration, including
				Federal and State personnel, in carrying out labor certification activities
				under section 212(o).
							(B)Secretary of
				Homeland SecurityOne-third
				of the amounts deposited into the Employment Certification Fee Account shall
				remain available to the Secretary of Homeland Security until expended for the
				administration of activities under section
				212(o).
							.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Labor shall submit a report to the Congress that includes—
				(1)the number of
			 complaints received under section 212(o)(9) of the Immigration and Nationality
			 Act, as added by section 2 of this Act;
				(2)the resolution of
			 complaints described in paragraph (1); and
				(3)recommendations,
			 if any, to improve the process for resolving complaints, including whether the
			 rights and obligations enumerated by the amendments made by sections 2 and 3 of
			 this Act would be better enforced if aggrieved persons had access to a private
			 civil cause of action to effectuate such enforcement.
				5.Transfer of
			 Forest, Conservation, and Logging Workers to the H-2A Agricultural Worker
			 ProgramAny forest,
			 conservation, or logging occupation (as listed in the Standard Occupational
			 Classification) shall be considered agricultural labor for the purposes of
			 employing nonimmigrants described in section 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)), except that
			 such workers shall continue to be considered seasonal agricultural workers
			 under the Migrant Seasonal Worker Protection Act (29 U.S.C. 1801 et seq.)
			 notwithstanding any other provision of law.
		
